Clifford F. Brown, J.,
dissenting. The per curiam opinion correctly frames the issue. It is whether the commission abused its discretion in determining that the saw which injured claimant was a circular rip saw governed *220by IC-5-06.04 (B)(1)(b) and (d) or a circular cross-cut saw governed by the guarding requirements set forth in IC-5-06.04 (D)(1)(b).
The claimant, an experienced user of such saws, stated at the hearing that the saw described by photos in the file was a rip saw because of its construction, i.e., the blade had coarse teeth. The dictionary definition in Webster’s Third New International Dictionary (1971), at 1960, supports this statement.
The investigator’s report, without specifying the foundation therefor, stated “the machine in question was a circular cross-cut saw with a stationary table.”
Also in the commission file, stipulated as evidence, are the hearing notes of the hearing officer which read, in part, as follows:
“* * * [claimant] — even though the investigator characterized the saw as a circular cross-cut saw and thus IC-5-06.03 (D)(1)(b) [sic] would apply and the last sentence thereof is applicable, the * * * [claimant] states it is a circular rip saw (manual feed) and IC-5-06.04 (B)(1)(b) applies and there is a violation.
<<* * *
“The employer used a rip saw to cross-cut and there was not only a violation of IC-5-06.04 (B)(1)(b), as the saw in question was a rip saw regardless of its use and to use a rip saw to cross-cut was in itself a dangerous practice. A 35% award is appropriate.”
On this record, the Industrial Commission correctly determined, inter alia, in its order of May 21, 1980, as follows:
“That the Commission further finds that the saw in question was a rip saw and not a cross-cut saw even though it was being used to cross cut, as the type of saw is determined by the way it is constructed and not the use that it is put to. * * *”
Upon the foregoing predicate the court of appeals with keen perception determined that a writ should be denied the relator in the following language:
“* * * However, the hearing notes indicate that, at the hearing, claimant himself stated that the saw was a rip saw, rather than a cross-cut saw. Such evidence from claimant, the operator of the saw, would constitute some evidence upon which the commission could predicate its determination. No contention has been made that the hearing notes are inaccurate or that that which is stated therein did not transpire at the hearing.
<<* * * jn any event, relator has not demonstrated a clear right to the requested writ, in thát relator has not demonstrated that there was no evidence before the commission supporting its finding that the saw in question was a rip saw since the hearing notes indicate there was evidence supporting such a finding. * * *”
Actually there was substantial, reliable and probative evidence, beyond the preponderance of evidence standard, to support the commission’s finding.
*221Oddly enough, this court in the per curiam, opinion recognized correctly that the interpretation of a specific safety requirement is within the sound discretion of the Industrial Commission, citing State, ex rel. Allied Wheel Products, Inc., v. Indus. Comm. (1956), 166 Ohio St. 47, 50 [1 O.O.2d 190], and a string of other citations in support, and correctly concluded that it “will not set aside the commission’s decision that the type of saw is determined by its construction.” Such conclusion means that this court also determines that the saw is a rip saw, and not a cross-cut saw.
Yet, thereafter, this court, through double talk, irrelevant dialogue and convoluted reasoning in the three paragraphs of the opinion preceding the final paragraph, contradicts itself by holding that the commission’s finding (that the saw was a rip saw) was an abuse of discretion and allowed the writ. This decision today stands for the proposition that the commission can be right and wrong at the same time about a given matter.1
Because there was more than a preponderance of the evidence to support the commission’s determination, I would affirm the court of appeals’ judgment denying the writ. Therefore, I dissent.

 The three paragraphs criticized are indicative of the era we are entering. Orwell’s 198U through Newspeak refers to the elegant lettering on the Ministry of Truth edifice of the three slogans of the Party: War is Peace. Freedom is Slavery. Ignorance is Strength.